UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4753



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROBERT COSTNER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-04-328)


Submitted:   February 25, 2005            Decided:   March 17, 2005


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Frank W. Dunham, Jr., Federal Public Defender, Anne M. Chapman,
Assistant Federal Public Defender, Meghan S. Skelton, Research and
Writing Attorney, Alexandria, Virginia, for Appellant.     Paul J.
McNulty, United States Attorney, Marc A. Bonora, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Costner was convicted by a magistrate judge,

pursuant to 18 U.S.C. § 3401 (2000), of simple assault on a federal

employee, in violation of 18 U.S.C. § 111 (2000).            He received 24

months’ probation.      Costner appealed the magistrate judge’s ruling

to the district court pursuant to Fed. R. Crim. P. 58(g)(2).              The

district court affirmed.       On appeal, Costner contends that there

was insufficient evidence of force to sustain his conviction and

that the district court employed the wrong standard of review on

appeal.    We affirm.

            Under Fed. R. Crim. P. 58(g), on appeal from a conviction

and/or sentence imposed by a magistrate judge, the “defendant is

not entitled to a trial de novo by a district judge.           The scope of

the appeal is the same as in an appeal to the court of appeals from

a judgment entered by a district judge.”                Fed. R. Crim. P.

58(g)(2)(D).    In determining whether sufficient evidence supports

a conviction, the appropriate inquiry is whether, taking the

evidence   in   the   light   most   favorable   to   the   government,   any

reasonable trier of fact could have found the defendant guilty

beyond a reasonable doubt.      Glasser v. United States, 315 U.S. 60,

80 (1942).      In bench trials, “the judge weighs the evidence,

determines the credibility of the witnesses, and finds the facts .

. . [and] may select among conflicting inferences to be drawn from

the testimony.”       United States v. Bales, 813 F.2d 1289, 1293 (4th


                                     - 2 -
Cir. 1987). The standard of review for sufficiency of the evidence

is de novo.      See United States v. Burgos, 94 F.3d 849, 862 (4th

Cir. 1996) (en banc).

            We   have   reviewed      the    parties’    briefs,   the   district

court’s order, and the materials submitted in the joint appendix.

We conclude that the district court did not employ the wrong

standard of review and that sufficient evidence supports Costner’s

conviction.      Finding no reversible error, we affirm Costner’s

conviction and sentence.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before      the   court    and    argument    would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                      - 3 -